This is an application to this court for a writ of habeas corpus. On a previous day the court ordered the application filed and the cause set down for hearing to determine whether the court would issue the writ and what disposition it would make thereof. It was duly submitted on the day set for its hearing.
Appellant was indicted for burglary. He was shown to be under seventeen years of age upon an investigation on an affidavit filed to that effect and the indictment dismissed. No information or complaint was filed against him thereafter, but by virtue of the same indictment he was in the juvenile court adjudged a delinquent child and his punishment assessed at confinement for not less than two years in the State School for the Training of Juveniles at Gatesville, Texas. The matter is discussed in more detail in Ex parte Ramseur, this day decided.
Article 1195, C.C.P., expressly directs that the trial of a juvenile delinquent shall be begun by complaint and information. The indictment *Page 389 
having been dismissed and their having been filed no complaint and information, the judgment declaring the party a delinquent child would be void because of the statute mentioned and because of the fundamental law. (Art. 1, sec. 1, of the Constitution.)
It is therefore ordered that the writ be granted and that relator be discharged from custody and be no longer restrained by reason of this proceeding. This order does not preclude holding him on any proper complaint that may be filed.
Relator discharged.